

117 HR 2313 IH: Farmworker Pesticide Safety Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2313IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Garamendi introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Insecticide, Fungicide, and Rodenticide Act to provide for better protection of workers using registered pesticides, and for other purposes.1.Short titleThis Act may be cited as the Farmworker Pesticide Safety Act.2.Pesticide registration fund set-asides for worker protection, partnership grants, and pesticide safety educationSection 33(c) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(c)) is amended—(1)by amending paragraph (2) to read as follows:(2)Deposits in fundSubject to paragraph (4), the Administrator shall deposit in the Fund—(A)fees collected under this section; and(B)any amounts collected or otherwise received by the United States for any violation under this Act, including such amounts received as—(i)a fine;(ii)a civil or criminal penalty; or(iii)restitution to the Federal Government.; (2)by amending paragraph (3)(B) to read as follows: (i)In general(I)Fiscal years 2013 through 2020For each of fiscal years 2013 through 2020, the Administrator shall use approximately 1/17 of the amount in the Fund (but not less than $1,000,000) deposited pursuant to paragraph (2)(A) to enhance scientific and regulatory activities relating to worker protection, with an emphasis on field-worker populations in the United States.(II)Fiscal years 2021 through 2023For each of fiscal years 2021 through 2023, the Administrator shall use for the purpose specified in subclause (I)—(aa)approximately 1/17 of the amount (but not less than $1,000,000) deposited in the Fund pursuant to paragraph (2)(A); and(bb)50 percent of the amount deposited in the Fund pursuant to paragraph (2)(B).(ii)Partnership grants(I)Fiscal years 2013 through 2020Of the amounts deposited in the Fund pursuant to paragraph (2)(A), the Administrator shall use for partnership grants, for each of fiscal years 2013 through 2020, $500,000.(II)Fiscal years 2021 through 2023For each of fiscal years 2021 through 2023, the Administrator shall use for partnership grants—(aa)not less than $500,000 of the amount deposited in the Fund pursuant to paragraph (2)(A); and(bb)25 percent of the amount deposited in the Fund pursuant to paragraph (2)(B).(iii)Pesticide safety education program(I)Fiscal years 2013 through 2020Of the amounts deposited in the Fund pursuant to paragraph (2)(A), the Administrator shall use $500,000 for each of fiscal years 2013 through 2020 to carry out the pesticide safety education program.(II)Fiscal years 2021 through 2023For each of fiscal years 2021 through 2023, the Administrator shall use to carry out the pesticide safety education program—(aa)not less than $500,000 of the amount deposited in the Fund pursuant to paragraph (2)(A); and(bb)25 percent of the amount deposited in the Fund pursuant to paragraph (2)(B).; and (3)in paragraph (4), by amending subparagraph (A) to read as follows: (A)shall be collected and available for obligation—(i)in the case of amounts referred to in paragraph (2)(A), only to the extent provided in advance in appropriations Acts; and(ii)in the case of amounts referred to in paragraph (2)(B), upon deposit, without further appropriation and without fiscal year limitation..3.Reporting requirementsSection 33(k)(2)(O) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(k)(2)(O)) is amended—(1)in clause (iii), by striking and at the end;(2)in clause (iv), by striking the period at the end and inserting ; and; and(3)by adding at the end the following: (v)a comprehensive statement of deposits into the Fund under subsection (c)(2) and expenditures from the Fund under subsection (c)(3) during the previous fiscal year..4.Technical and clarifying amendments(a)DefinitionsSection 2 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136) is amended—(1)in subsection (hh)(3)—(A)in the matter preceding subparagraph (A), by striking substances. and inserting substances; and(B)in subparagraph (B), by inserting , or after ammonia volatilization;(2)in subsection (i), by inserting the District Court for the Northern Mariana Islands after the District Court of Guam,; and(3)in subsection (aa), by striking the Trust Territory of the Pacific Islands and inserting the Commonwealth of the Northern Mariana Islands.(b)Research and monitoringSection 20(c) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136r(c)) is amended by striking incidential pesticide exposure and inserting incidental pesticide exposure.(c)RefundsSection 33(b)(8)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(b)(8)(A)) is amended by striking 25 percent. and inserting 25 percent.(d)Expenditures from pesticide registration fundSection 33(c)(3)(A) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(c)(3)(A)) is amended by striking Subject to subparagraphs (B) and (C) and inserting Subject to subparagraph (B).5.Transfer of funds from violations of Federal Insecticide, Fungicide, and Rodenticide Act The Secretary of the Treasury shall transfer to the Administrator of the Environmental Protection Agency for deposit into the Pesticide Registration Fund pursuant to subparagraph (B) of section 33(c)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136w–8(c)(2)), as amended by section 2, any amounts collected or otherwise received by the United States as fines, civil or criminal penalties, forfeitures of property or assets, or restitution to the Federal Government for any violation under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.).